DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS form(s) submitted on 02/07/2020, 06/08/2020, 06/17/2020, 08/18/2020, 09/15/2020, and 07/26/2021 is/are in compliance with the requirements of the provisions of 37 CFR 1.97. Accordingly, the information disclosure(s) are being considered by the Examiner.
The IDS form submitted on 08/18/2020 is in compliance with the requirements of the provisions of 37 CFR 1.97, except where lined through. Accordingly, the information disclosure are being considered in part by the Examiner. The non-patent literature document “SAM MEDICAL PRODUCTS” has not be considered as it is not in compliance with 37 CFR 1.98 (2)(ii). Copy submitted by Applicant contains a blank page and a second page containing an error message. Therefor this reference has not been considered at this time.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 and 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the limitation "the group consisting of". There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "said boned". There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 4-7, and 9-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application are allowed because the prior art of record fails to disclose either singly or in combination the claimed method of establishing access to an intramedullary space.
The closest prior art of record is Miller et al. (US 2005/0261693 A1).
Regarding claims 4 and 15, Miller fails to teach among all the limitations or render obvious “wherein the motor, shaft, and stylet are movable within the housing internal chamber from a first position in which the stylet is disposed within the housing internal chamber to a second position in which the stylet extends through the housing opening” and “rotating the housing of the device relative to the cannula so that the motor, shaft, and stylet move within the housing internal chamber from the second position to the first position while the cannula remains at the desired depth within said Claims 5-7, 9-14, and 16-22 are allowable as they depend from allowable claims 4 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Alan Igel Jr whose telephone number is (571)272-7015.  The examiner can normally be reached on Monday through Thursday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571)-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/M.A.I./Examiner, Art Unit 3783                                                                                                                                                                                                        
	
	
	/NATHAN R PRICE/           Supervisory Patent Examiner, Art Unit 3783